DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2017, 7/24/2020, and 3/7/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 11, and 14 of copending Application No. 15626362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be that the claims from the copending application 15626362 are the computer product claims 8-9, 11, and 14 corresponding to the method claims 1-2, 4, and 7 of the instant application. It is obvious that the memory (i.e. computer readable storage medium), .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not 2019 PEG for more details of the analysis.

Step 1

According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must 
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Claim 1 recites:
Step 2A, Prong 1
	“generating, by the one or more processor, one or more point of view record corresponding to the user based on the data from the extracting;” Save for the recitation of generic computer equipment (“one or more processor”), this step appears to be practically implementable in the human mind and is understood to be a 
Step 2A, Prong 2
	“obtaining, by one or more processor, one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. The “one or more processor” is understood to be generic computer equipment.)
	“extracting, by the one or more processor, data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (This limitation appears to be an insignificant extra solution activity and the pre-trained point of view classifier understood to be generic computer equipment and is merely using a computer as a tool to perform an abstract idea.)
	“storing, by the one or more processor, the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This limitation appears to be directed to storing data, which is understood to correspond to data gathering, which is insignificant extra-solution activity. The “one or more processor” and “knowledge base” are understood to be generic computer equipment.)
The additional elements do not integrate into a practical application.
Step 2B
“obtaining, by one or more processor, one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g). The “one or more processor” is understood to be generic computer equipment. See MPEP 2106.05(f).)
	“extracting, by the one or more processor, data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (This limitation appears to be an insignificant extra solution activity and WURC in accordance with the Content Extraction case as set forth in MPEP 2106.05(d): 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); The “pre-trained point of view classifier is understood as a generic computer component used to apply a judicial exception. MPEP 2106.05(f))
	“storing, by the one or more processor, the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This limitation appears to be directed to storing data, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g). The “one or more processor” and “knowledge base” are understood to be 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites: 
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites: 
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode, and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications.” (The specification of one or 
The additional elements do not integrate into a practical application.
Step 2B
“wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode, and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications.” (The specification of one or more contexts being selected from a timestamp, location, emotional state, or communication mode is understood to be a field of use. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites: 
Step 2A, Prong 1
	“detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine when a communication instance (i.e. talking, messaging, etc) can use a communication assistant service.)
	“ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user, based on analyzing the communication instance by use of the at least one pre-trained point of view classifier” (Save for the recitation of a generic computer component (“one pre-trained point of view classifier”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can observe two users communicating and determine that their communication can utilize information stored on a pov record.)
	“formulating a communication assistant service query for the another user, wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance, and combinations thereof” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can formulate a query for another user.).
	“locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query” (Save for the recitation of a generic computer component (“knowledge base”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can locate a result corresponding to a query.)
Step 2A, Prong 2
	“…by use of the at least one pre-trained point of view classifier” (The “at least one pre-trained point of view classifier” is understood to be generic computer 
	“from the knowledge base”  (The “knowledge base” is understood to be generic computer equipment.)
	“delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
	“…by use of the at least one pre-trained point of view classifier” (The “at least one pre-trained point of view classifier” is understood to be generic computer equipment. See MPEP 2106.05(f).)
	“from the knowledge base”  (The “knowledge base” is understood to be generic computer equipment. See MPEP 2106.05(f).)
	“delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites: 
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a query is directed to a pov of a user and a result is a record stored in a knowledge base.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user.” (This step appears to be a recitation of a mathematical concept (i.e. by “reducing” or “increasing”).).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites: 
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a query is directed to a pov of a user and a result is a record stored in a knowledge base.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, an emotional state, and combinations thereof.” (This step appears to be a recitation of a mathematical concept (i.e. by “reducing” or “increasing”).).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites: 
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the topic of the communication instance and that the communication assistant service result is content of the topic stored in the knowledge base” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a query is directed to a topic and a result is a record stored in a knowledge base.)
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US-20200082928-A1; hereinafter Wu-1).
Regarding Claim 1,
Wu-1 teaches a computer implemented method for providing a communication assistant service to users of a communication instance, comprising:
obtaining, by one or more processor, one or more communication data stream in which a user of the users participates (para [0049] Herein, "session" may refer to a time-continuous dialog between two chatting participants, and may include messages and responses in the dialog; "session connection" may refer to a connection for carrying a session; and "chat flow" may refer to a chatting procedure including messages and responses from two chatting participants, and may comprise one or more sessions. The session is the “communication data stream”.); 
extracting, by the one or more processor, data relevant to a point of view of the user from the communication data stream (para [0063] The psychological assisting module 260 may comprise a sentiment analysis classifier 264, which is used for performing sentiment analysis on input messages.) by use of at least one pre-trained point of view classifier (para [0119] As mentioned above, the embodiments of the present disclosure propose a sentiment analysis classifier. The sentiment analysis classifier may classify emotion of text, voice, image and video into a respective category. In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
generating, by the one or more processor, one or more point of view record corresponding to the user based on the data from the extracting (Fig. 10; para [0113] the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; and Fig. 11; The emotion card is “the point of view record” from User A as shown in figure 11.); and 
storing, by the one or more processor, the one or more point of view record from the generating in a knowledge base (para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses. And para [0114] It should be appreciated that, depending on specific application requirements, the emotion card 1000 may further comprise any items other than the ones listed in FIG. 10. Moreover, the emotion card 1000 is not limited to the card format as shown in FIG. 10, but can also be represented in a format of graph, table, etc.) such that the one or more point of view record may be utilized by another user communicating with the user (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. Emotion card (point of view record) is utilized by the psychologist.) communicating with the user (Fig. 9; para [0016] [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.  The psychologist (“another user”) is communicating with the user.).
Regarding Claim 4,
Wu-1 teaches the computer implemented method of claim 1, further comprising:
detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance (para [0244] The apparatus 2600 may comprise: a first request receiving module 2610, for receiving a first request for obtaining user information of a user in a chat flow; a user information providing module 2620, for providing the user information based on the first request;);
ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
formulating a communication assistant service query for the another user (para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.), and combinations thereof (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.); 
locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu-1) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom).
Regarding Claim 2,
Wu-1 teaches the computer implemented method of claim 1, wherein a point of view record of the one or more point of view record comprises attributes of a topic, …, a position, a sentiment, and one or more context, wherein the point of view record para [0113] Topic=work, which denotes that the topic between the user and the chatbot is about "work";), wherein an instance of the position attribute indicates the point of view (para [0113] Effectivenessyes ("it's helpful"), which denotes that the effectiveness of the cure strategy is determined as positive based on a feedback "it's helpful" from the user.), …, wherein an instance of the sentiment attribute indicates the sentiment of the user (Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired;), and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed (para [0113] Time period=these days, which denotes the negative emotion of the user occurs within these days;).
	Wu-1 does not explicitly disclose
	wherein a point of view record of the one or more point of view record comprises…a user identifier… wherein an instance of the user identifier attribute identifies the user,
	However, Sundstrom teaches
	wherein a point of view record of the one or more point of view record comprises…a user identifier… wherein an instance of the user identifier attribute identifies the user (Referring to FIG. 6, PLIC tuple 600 includes a sender ID element 602 and a recipient ID element 604, which include information identifying the sender of the PLIC (the first user) and the intended recipient of the PLIC (the second user), respectively, and a PLIC content tuple 606.),
paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., Sundstrom, paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. Data distribution would be an improvement to the system of Wu-1 because it would allow for sharing data with other users on different devices. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).
Regarding Claim 3,
Wu-1 and Sundstrom teach the computer implemented method of claim 2. Sundstrom further teaches wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode (para [0068] the communication means 616), and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications (para [0068] PLIC content tuple 606 includes predicted likelihood element 608 And para [0070] In FIG. 5, the predicted likelihood was conveyed in the text phrase "Very likely to contact you.").
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of extracting topic information from communication data (see e.g., Wu, paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., Sundstrom, paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. Data distribution would be an improvement to the system of Wu-1 because it would allow for sharing data with other users on different devices. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu-1) in view of Wu et al. (US 20180196796 A1; hereinafter Wu-2).
Regarding Claim 5,
Wu-1 teaches the computer implemented method of claim 4, further comprising:
para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and END920170134US02 Page 25 of 27 
Wu-1 does not explicitly disclose
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user.
However, Wu-2 teaches
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes.) or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user (Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).
Regarding Claim 6,
Wu-1 teaches the computer implemented method of claim 4, further comprising:
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and 
Wu-1 does not explicitly disclose
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the 
However, Wu-2 teaches
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, an emotional state, and combinations thereof (para [0115] For example, the topic engagement system 142 may score an identified topic of Happy Hour from the conversation shown in FIG. 2B high because each user in the conversation (User1, User2, User3, and User4) is engaged in the conversation, because User1, User3, and User4 had a positive sentiment to the happy hour topic and para [0111] Agreement refers to how often the two different users agree on opinions or topics. For example, the more topics or opinions the two different users agree on, the higher their agreement score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu-1) in view of Wu et al. (US 20180196796 A1; hereinafter Wu-2) and Fukuoka et al. (US-20030126090-A1; hereinafter Fukuoka).
Regarding Claim 7,
Wu-1 teaches the computer implemented method of claim 4, further comprising:
ascertaining that the communication assistant service query is directed to the topic of the communication instance (para [0113] For example, according to the session between the user and the chatbot in FIG. 7, when determining that the feedback from the user is positive, the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) and that the communication assistant service result is content of the topic stored in the knowledge base para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses.); and 
Wu-1 does not explicitly disclose 
adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed, how recently the content has been cited, how reliable a source reported the content is, a ratio of positive feedbacks on the content of the topic, and combinations thereof.
However, Wu-2 teaches
adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed (para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation)), how recently the content has been cited (para [0092] The timing of a topic refers to how recently the topic was last discussed in a conversation.), …, a ratio of positive feedbacks on the content of the topic, and combinations thereof (para [0111] The more positive the inputs between the users in the conversation, the higher the sentiment score between the two users.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).


how reliable a source reported the content is (para [0193] Rule No. 21: "Uses a trustworthy topic." In particular, a context pattern that includes topics involving a data enterer whose reliability is believed to be high, or a context pattern for which the proportion of such topics is a certain amount or more, is provided a score of +2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of determining a conversation topic with Fukuoka’s method of determining a conversation topic.  
Doing so would allow for determining a conversation context pattern (para [0011] An output system message is decided by selecting one of context patterns that can occur in the future and that are predicted based on the marker's current position.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghani et al. (US-8676730-B2) – discloses extracting topic information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121